Citation Nr: 1105386	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-15 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the overpayment of disability compensation benefits in 
the amount of $164,148.92 was properly created, to include the 
issue of entitlement to waiver of recovery of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 decision of the Department of Veterans Affairs 
(VA) Philadelphia, Pennsylvania, Regional Office (RO) that 
terminated the Veteran's disability benefits from December 27, 
2001, to April 23, 2008, creating a debt of $164,148.92.  The 
Veteran testified before the Board in May 2010.  


FINDINGS OF FACT

1.  The Veteran began receiving disability compensation benefits 
at a 50 percent disability rating for posttraumatic stress 
disorder (PTSD), effective November 8, 1989.  His PTSD rating was 
increased from 50 percent to 100 percent, effective February 4, 
1994.      

2.  The VA subsequently discovered in April 2005 that the Veteran 
was a fugitive felon.  The competent evidence of record shows 
that the Veteran was a fugitive felon from April 20, 1995, to 
April 23, 2008, when the outstanding warrant against him was 
canceled by the Haverhill District Court of Massachusetts.   

3.  On December 27, 2001, the law was changed to prohibit the 
payment of VA benefits to fugitive felons.  

4.  From December 27, 2001, to April 23, 2008, the Veteran 
received VA benefits despite being a fugitive felon.  That 
produced an overpayment of benefits in the amount of $164,148.92.

5.  There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran.

6.  The overpayment resulted from the actions of the Veteran; 
there was no fault on the part of VA.

7.  The evidence shows that recovery of the assessed overpayment 
would not deprive the Veteran of the ability to provide for basic 
necessities.

8.  Waiver of the assessed overpayment would unjustly enrich the 
Veteran.

9.  The evidence shows that the Veteran's assets and income, with 
consideration of the cost of life's basic necessities, are 
sufficient to permit repayment of the amount of the overpayment 
indebtedness of $164,148.92 and will not result in undue 
financial hardship.  Additionally, collection of the indebtedness 
would not defeat the purposes of the award of VA benefits, or 
otherwise be inequitable. 

10.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance upon 
the benefits received.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the 
original amount of $164,148.92 was validly created.  38 U.S.C.A. 
§§ 5107, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.500, 
3.660, 3.665(n) (2010).

2.  Waiver of recovery of the overpayment of VA disability 
compensation benefits is precluded by law.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to waiver 
of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. 
Reg. 31264 (1998). 

The general rules regarding the effective dates of reductions and 
discontinuances of VA benefits are found at 38 U.S.C.A. § 5112 
(West 2002) and 38 C.F.R. § 3.660 (2010).  

Effective December 27, 2001, Congress enacted the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976.  That act provides that a Veteran eligible 
for compensation benefits may not be paid such benefit for any 
period during which he is a fugitive felon.  The term fugitive 
felon means a person who is a fugitive by reason of (A) fleeing 
to avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees, 
or (B) violating a condition of probation or parole imposed for 
commission of a felony under federal or state law.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2010). 

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines fugitive as a person who flees or escapes; a refugee; or 
as a criminal suspect or a witness in a criminal case who flees, 
evades, or escapes arrest, prosecution, imprisonment, service of 
process, or the giving of testimony, especially by fleeing the 
jurisdiction or by hiding. 

According to information obtained from the Haverhill District 
Court of Massachusetts, a warrant was issued against the Veteran 
on April 20, 1995.  The offense noted was larceny. 

VA was advised by law enforcement authorities that the Veteran 
had been identified as a fugitive felon because he was the 
subject of an open warrant.  In a November 2007 letter, the RO 
informed the Veteran that the law prohibited payment of any 
benefits to fugitive felons.  The Veteran was notified that VA 
had to terminate benefits on either the date of the warrant or on 
the date of the law which prohibited such payments, whichever was 
later.  In this case, the Veteran's benefits were terminated 
effective December 27, 2001, which was the effective date of the 
law. 

Before the RO took action to terminate the Veteran's benefits, he 
was given 60 days to provide evidence that his warrant had been 
cleared.  The RO explained what action would be required from the 
Veteran to clear his record and prevent the termination of his VA 
benefits. 

The Veteran submitted evidence showing that he had been in 
receipt of Social Security Administration (SSA) disability 
benefits since January 2005.  He included a July 2007 letter from 
SSA in which it informed him that according to Fowlkes v. Adamec, 
432 F.3d 90 (2nd Cir. 2005), SSA could not stop paying benefits 
to someone just because he or she had an outstanding arrest 
warrant for a felony.  The Second Circuit held that the person 
must also know that he or she is wanted by law enforcement, the 
person must be evading arrest, and the warrant had to be issued 
because the person was fleeing from justice.  The Veteran also 
submitted information regarding the settlement in the class 
action case of Martinez v. Astrue, No. 08-CV-4735 (N.D. Cal. 
Sept. 24, 2009), in which SSA could suspend or deny benefits 
based on outstanding felony arrest warrants only for the crimes 
of flight to avoid prosecution or confinement, escape from 
custody, and flight-escape.  

The RO was informed by the Haverhill District Court of 
Massachusetts that the warrant for a felony had been in force 
from April 20, 1995, to April 23, 2008, when it was canceled.  
The RO received that information from the Haverhill District 
Court of Massachusetts through a document which is of record in 
the claims file.  

The Board notes that the Fowlkes and Martinez cases on which the 
Veteran relies are only applicable to SSA disability benefits and 
have no effect on the discontinuance of VA disability 
compensation benefits due to fugitive felon status.  

The Board has also considered the Veteran's statements that the 
April 1995 warrant for larceny was for a misdemeanor and not a 
felony.  Nevertheless, the Board finds that the evidence shows 
that the warrant was reported to VA as being for a felony.  
Therefore, the Veteran met the definition of a fugitive felon 
from April 20, 1995, until the warrant against him was cleared on 
April 23, 2008, a period which includes the time of the pertinent 
change in the law on December 27, 2001.  While the Veteran has 
claimed that he was not aware of the warrant, he nonetheless 
evaded and avoided prosecution under the warrant during the 
period in question, and thus met the definition of a fugitive 
felon.  The Court in question has certified that the warrant 
remained valid during the period in question.  When the warrant 
was removed, it was removed as of the date that the Veteran paid 
a fine.  The warrant was not retroactively invalidated or 
nullified.

No further information or evidence has been received in support 
of the Veteran's claim.  Thus, the Board finds that a 
preponderance of the evidence supports the conclusion that the 
overpayment of disability compensation benefits in the original 
amount of $164,148.92 was validly created as a result of the 
Veteran's fugitive felon status for the period from December 27, 
2001, to April 23, 2008.

Having found that the debt was validly created, the Board must 
address whether a waiver of recovery of an overpayment may be 
granted.  The Veteran requested a waiver of recovery of the 
overpayment of disability benefits within 180 days of receiving 
notification of the indebtedness.  Therefore, he filed a timely 
application for waiver of recovery the overpayment.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(2010).  The phrase equity and good conscience means arriving at 
a fair decision between the obligor and the government.  
38 C.F.R. § 1.965 (2010).  In making the determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against any VA fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to 
the debtor.

(6)  Changing position to one's detriment.  
Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a 
valuable right or incurrence of a legal 
obligation.   

38 C.F.R. § 1.965 (2010).  

However, there cannot be any indication of fraud, 
misrepresentation, or bad faith on the part of the person seeking 
the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963 
(2010).  Misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b) (2010).  The term bad faith 
generally describes unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits or services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2) (2010).  Lack of good 
faith is an absence of an honest intention to abstain from 
undertaking unfair advantage of the holder or the government.  38 
C.F.R. § 1.965(b)(2) (2010).  

The Veteran has stated that he was unaware that he had an 
outstanding felony arrest warrant because he had already paid a 
fine at the time of the original charge.  He maintains that he 
was under the impression that his larceny charges had been 
dismissed but that when he was made aware of his outstanding 
warrant through VA notification, he went to court to pay an 
additional fine to have the warrant resolved.  He reports that 
when he went to court to have the warrant resolved, he was 
informed that the paperwork for his original fine payment had 
been misplaced.  Because it appears that the Veteran may have 
been unaware that he had an outstanding felony arrest warrant, 
and there is otherwise no evidence that the Veteran intended to 
deceive VA or seek unfair advantage, the Board finds no evidence 
of fraud, misrepresentation, or bad faith on the part of the 
Veteran in the creation of this overpayment.  Therefore, there 
are therefore no mandatory bars to waiver in this case. 

The remaining question before the Board then is whether recovery 
of the overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the overpayment 
would be against equity and good conscience, the first 
consideration is whether the Veteran was at fault in the creation 
of the overpayment.  In this case, the Board finds that the 
Veteran was predominantly at fault in the creation of the 
overpayment.  The record shows that the Veteran was in receipt of 
VA disability compensation benefits at the full-time rate from 
December 27, 2001, to April 23, 2008.  Despite the lack of 
evidence that the Veteran was informed that he had an outstanding 
felony arrest warrant, the Veteran bears a greater fault than VA, 
as he continued to accept benefits to which he knew, or should 
have known, that he was not entitled.  The question of fault is a 
different question than that of fraud or bad faith.  Persons 
dealing with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, regardless 
of whether the individual has actual knowledge of the regulation.  
Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged 
with knowledge of an agency regulation whether or not he had 
actual notice, in this case that he was prohibited from receiving 
payments while he was under fugitive felon status, he is at fault 
in the creation of the debt. 

The second element to consider is the balancing of faults, which 
requires a weighing of the fault of the debtor against the fault 
of VA.  38 C.F.R. § 1.965(a)(2) (2010).  The Board finds that VA 
acted promptly once it became aware of the overpayment and was 
not at fault for the creation of the debt.  The lack of fault on 
the part of the VA does not outweigh the fault on the part of the 
Veteran in the creation of the debt.  That weighs against a 
finding that recovery of the overpayment would be against equity 
and good conscience. 

The next question for consideration is whether collection of the 
debt would cause the Veteran undue financial hardship.  In May 
2010 testimony before the Board, the Veteran stated that he 
received $1,673.00 in VA compensation benefits per month and an 
additional $660.00 per month in SSA disability benefits, for a 
total monthly income of approximately $2,333.00.  He reported 
that VA was currently withholding $1000 a month from his 
paycheck.  He testified that he had to pay his home mortgage of 
$602.00 per month as well as various utility bills.  He 
maintained that he also helped pay for his son's education.  He 
stated that he had about $5,000.00 in credit card debt and about 
$5,000.00 remaining on a loan for a chain link fence he had put 
around his property several years previously.  The Veteran 
reported that after he finished paying all of his bills each 
month, he had about $195.00 to $240.00 left for food and basic 
necessities.  He also testified that he had been forced to sell 
his truck and cars in order to make up for the loss of his 
$1,000.00 income per month.  He stated that he was the sole 
source of income because he was divorced.  The Board finds that 
although the recovery of the debt would cause some financial 
hardship to the Veteran, the recovery of the overpayment would 
not deprive the Veteran of the basic necessities of life 
resulting in undue financial hardship for him.  The Veteran still 
has money remaining each month to buy food and basic necessities 
after satisfying his obligations.  He also has a home in which to 
live.  Therefore, the Board finds that recovery of the 
overpayment would not be against equity and good conscience. 

The Board must also consider whether the recovery of the 
overpayment would defeat the purpose for which the benefits were 
intended.  In this case, the purpose of VA disability benefits 
would not be defeated.  The purpose of disability compensation 
benefits is to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010).  In light of the purpose underlying such benefits, 
the Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the benefits, as 
the Veteran was not entitled to the benefits during the period of 
time he was a fugitive felon.  Thus, continued repayment of the 
debt would not nullify the purpose for which the disability 
benefits were intended, since compensation benefits may not be 
paid for any period during which the Veteran is a fugitive felon.  

The Board also finds that failure to make restitution would 
unfairly enrich the Veteran because he received monetary benefits 
to which he was not entitled.  VA continued to make disability 
compensation payments at the full-time rate after the Veteran was 
in fugitive felon status.  The additional payments were not 
warranted after the Veteran became a fugitive felon.  Under such 
circumstances, to allow the Veteran to retain the overpaid 
compensation would constitute unjust enrichment.   

Finally, the Board must consider whether reliance on the benefits 
resulted in relinquishment of a valuable right or the incurrence 
of a legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he relinquished a valuable right or 
incurred a legal obligation in reliance on VA continuing to pay 
disability benefits at a non-reduced rate. 

In sum, the Board finds that the principles of equity and good 
conscience would not be violated if VA were to recover the 
overpayment in question.  The Veteran has been found to be at 
fault in the creation of the debt, and the retention of the 
overpayment would therefore unfairly enrich the Veteran.  
Moreover, repayment of the debt would not deprive the Veteran of 
the ability to provide for basic necessities of life and recovery 
of the overpayment would not defeat the purpose for which the 
benefits were intended.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim and 
waiver of recovery of the overpayment of VA compensation benefits 
is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

With respect to VA's duties to notify and assist the Veteran with 
his claim, the provisions of law and regulations which set forth 
notice and assistance requirements on the part of VA in the 
adjudication of certain claims, are not applicable to claims 
involving the validity of creations of overpayment or requests 
for waiver of recovery of overpayments.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).    


ORDER

A debt was validly created by the overpayment of service-
connected disability compensation benefits in the original amount 
of $164,148.92.  

Waiver of the recovery of the overpayment of disability 
compensation benefits in the amount of $164,148.92 is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


